Herbert, J.,
concurring in the judgment. The majority opinion states that the appellee failed to present evidence upon which reasonable minds might differ, on the issue of the existence of a defect in the mounting of the steering column. See Hamden Lodge v. Ohio Fuel Gas Co. (1934), 127 Ohio St. 469, 189 N. E. 246, and State Auto Mutual Ins. Co. v. Chrysler Corp. (1973), 36 Ohio St. 2d 151, 304 N. E. 2d 891. I agree with this conclusion and would base our decision upon that finding.
The so-called physical facts rule may have a place in Ohio case-law, but it should not be adopted as a means of adjudicating the question presently before us.
Opponents of the physical facts rule argue that the rule represents yet another encroachment upon the tradi*19tional jury function. If that contention has merit, the justification for such interference must be thoroughly explored, and we should not reach out to embrace the doctrine where its employment is unnecessary to a resolution of the case at bar.